798 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Inell MOSLEY, Plaintiff-Appellant,v.Margaret M. HECKLER, Secretary of Health and Human Services,Defendant-Appellee.
No. 85-1749.
United States Court of Appeals, Sixth Circuit.
July 17, 1986.

Before KENNEDY and MILBURN, Circuit Judges, and PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff Inell Mosley appeals from the judgment of the district court affirming the Secretary of Health and Human Services' denial of her claim for disability benefits.


2
Upon consideration.of the entire record and the briefs filed herein, we AFFIRM the judgment of the district court for the reasons stated by Judge Douglas W. Hillman in his Memorandum Opinion filed August 30, 1985.